Citation Nr: 0422080	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-09 357	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an original compensable evaluation for 
right knee strain for the period from November 4, 2000 to 
January 20, 2004 and for a rating in excess of 10 percent 
since January 20, 2004.  

2.  Entitlement to an original compensable evaluation for 
left knee strain for the period from November 4, 2000 to 
January 20, 2004 and for a rating in excess of 10 percent 
since January 20, 2004.  

3.  Entitlement to an original rating in excess of 10 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to November 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO decision which, in 
pertinent part, granted service connection for lumbosacral 
strain with a 10 percent evaluation; and service connection 
for right and left knee disorders, evaluated as 
noncompensable.  These decisions were all made effective 
November 4, 2004.

In January 2003, the Board undertook development of the issue 
on appeal.  In July 2003, the Board remanded the claim to the 
RO for additional development and the case was returned to 
the Board in July 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Prior to January 20, 2004, the veteran's right and left 
knee disorders were not manifested by limitation of motion, 
X-ray evidence of abnormality, subluxation or instability.

3.  Beginning on January 20, 20004 the veteran's right and 
left knee disabilities are manifested by subjective 
complaints of pain with flare-ups, and a non-compensable 
level of limitation of motion without X-ray evidence of 
abnormalities.  

3.  Since the effective date of service connection, the 
veteran's lumbosacral strain has been manifested primarily by 
complaints of back pain; minimal listing of the spine; 
forward flexion limited to 70 degrees; lateral bending 
limited to 20 degrees, bilaterally; and rotation limited to 
20 degrees, bilaterally without evidence of muscle spasm, 
degenerative changes or disc space narrowing.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation from 
November 4, 2000 to January 20, 2004 for right and left knee 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
since January 20, 2004 for right and left knee disabilities 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5257, 5260, 5261.  

3.  The criteria for an initial rating in excess of 10 
percent for lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2003); 68 Fed. Reg. 
51,454-8 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5243).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in December 2003, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  The 
statement of the case and supplemental statement of the case 
informed the veteran of what the evidence needed to show, in 
order to substantiate his claims.

The December 2003 letter invited the veteran to submit 
additional information.  This invitation should have put him 
on notice to submit relevant evidence in his possession. 

VCAA notice was provided after the initial adjudication in 
this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the veteran has received that remedy when the 
Board remanded his claim, and a VCAA notice letter was 
issued.  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of the VA examinations 
that were the product of a review of the claims folder and 
contain all findings needed to evaluate the claims.  VA has 
also obtained all relevant treatment records.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

Historically, the Board notes that the veteran was treated 
for low back pain on several occasions during service.  

On VA examination in January 2001, the veteran related that 
he began to have problems with his low back during service.  
He said that he now had daily pain, stiffness, weakness, 
fatigue and lack of endurance.  He did not use any prostheses 
or assistive devices.  

The veteran related that he had pain in his knees on 
prolonged standing.  No known injury to the knees was 
reported.  He stated that the pain did not occur on a daily 
basis but depended on how much he exerted himself.  No 
history of buckling or locking sensations was reported.  He 
complained of weakness, fatigue, and lack of endurance.  He 
reported stiffness, mainly in the mornings.  

On examination of the lumbosacral spine, it was noted that 
the veteran was unable to walk on his heels but was able to 
walk on his toes.  No postural abnormality of the lumbosacral 
spine was noted.  Preservation of lumbar lordosis was shown.  
Palpation of the low back revealed on pain.  Range of motion 
of the lumbosacral spine revealed flexion to 80 degrees and 
extension to 25 degrees with pain at extension and end range 
of motion.  Lateral flexion was to 35 degrees without pain on 
both sides.  Rotation was 45 degrees to either side without 
pain.  Straight leg raising was within normal limits, 
bilaterally.  

Physical examination of the knees reflected no evidence of 
swelling or joint effusion.  No crepitation on passive range 
of motion was noted.  Palpation revealed no pain.  Stretching 
reflected that anterior cruciate ligaments, posterior 
cruciate ligament, medial and collateral ligaments were 
intact, bilaterally.  McMurray's sign was negative.  
Neurological examination was within normal limits.  Diagnoses 
included bilateral knee strain and lumbosacral strain with 
minimal scoliosis.  

VA medical records dated from January 2001 to February 2003 
report treatment for low back pain, including physical 
therapy.  A January 2001, X-ray study of both knees showed no 
bony abnormalities or abnormal soft tissue calcification.  
The diagnostic impression was normal examination of the 
knees.  A lumbosacral spine X-ray study reflected very mild 
scoliosis of the lumbar spine with convexity to the left 
side.  No evidence of spondylolysis or spondylolisthesis was 
observed.  Disc spaces were well maintained and no 
degenerative changes were appreciated.  The diagnostic 
impression was very minimal scoliosis.  

A March 2002 physical therapy consultation report notes that 
the veteran complained of worsening back pain, especially at 
night or when he moved in certain directions such as 
twisting.  The veteran related that he was very stiff in the 
morning and sometimes could not move at all.  He said that 
the pain was located in the mid to low back and was described 
as achy.  

Objective examination revealed a mild scoliosis convexity to 
the right and located in the mid thoracic spine.  The lumbar 
spine was flat.  Lumbar flexion was "within functional 
limits."  Repeated flexion produced a tightness and pain in 
the low back.  Extension was also "within functional 
limits."  Repeated extension produced tightness and pain in 
the upper thoracic spine and all the way down to the low 
back.  Side bending bilaterally was within functional limits; 
however, right side bending produced a pain in the low back.  
Sensation was intact and equal, bilaterally.  

On VA examination in January 2004, the veteran complained of 
left and right knee pain, weakness and stiffness with some 
instability.  He reported flare-ups which occurred 
approximately two to three times per week, lasting a few 
hours.  He did not use any braces, canes, crutches or 
corrective shoes for his knee problems.  

The veteran reported that he had low and mid back pain which 
was sharp in nature.  He has not been told by a doctor to 
stay in bed in the last year.  He had flare-ups approximately 
four times per week lasting a half a day during which he was 
still able to function and leave the house but with more 
pain.  He did not use a back brace, cane, crutches or walker 
due to his low back disorder.  He was generally able to walk 
for half an hour to an hour.  

Examination of his back reflected that he had minimal listing 
to the left.  Minimal elevation of the lower lumbosacral 
spine was noted on forward flexion, suggesting some 
scoliosis.  No other gross deformity was shown.  Palpation of 
the lumbosacral spine elicited no abnormality of temperature, 
crepitus or swelling.  Some tenderness of the lumbosacral 
paravertebral muscles was shown.  Range of motion testing 
revealed forward flexion to 80 degrees with pain from 70-80, 
extension to 30 degrees with pain from 20-30.  Left and right 
side bending was 30 degrees with pain from 20-30 and left and 
right rotation was 30 degrees.  Testing for pain, weakness, 
fatigability, and coordination after repetitive movements 
showed no change.  Neurological examination was normal.  

Examinations of the right and left knees revealed no 
significant abnormality of color, deformity, swelling, or 
atrophy.  Palpation of the left and right knee elicited no 
abnormality of temperature.  Bilateral crepitus was noted.  
Bilateral patellar pain with palpation was shown.  Left and 
right knee range of motion testing revealed 0 degrees of 
extension and flexion to 135 degrees with pain from 125-135 
degrees.  Repetitive flexing and extending testing for pain, 
weakness and fatigability showed no changes.  Testing of the 
medial, lateral collateral ligaments, anterior and posterior 
cruciate ligaments of both knees were stable and normal.  The 
diagnostic assessments include left and right knee strain, 
low back strain and very minimal scoliosis.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2003), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

A.  Right and Left Knee Disabilities

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
concerning knee disabilities, a 10 percent rating is 
warranted when the veteran experiences slight recurrent 
subluxation or lateral instability.  A rating of 20 percent 
is warranted on when the veteran experiences moderate 
recurrent subluxation or lateral instability.  

The Board also notes that limitation of flexion of a knee to 
45 degrees warrants a 10 percent evaluation.  Flexion limited 
to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees warrants a 30 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Prior to January 20, 2004, the evidence referable to the 
knees consists of the findings on the January 2001 VA 
examination, and the X-ray examinations conducted that month.  
While this evidence documents the veteran's subjective 
complaints of weakness, fatigue and lack of endurance; it 
shows no abnormal clinical findings.  Radiological studies 
were within normal limits.  

Moreover, since no limitation of left and right knee motion 
was shown, a compensable rating under Diagnostic Codes 5260 
or 5261 would not be warranted for the period from November 
4, 2000 to January 20, 2004.  

The medical findings and evidence of record did not show any 
instability or subluxation.  Therefore, a compensable rating 
was not warranted under Diagnostic Code 5257.  

The evidence for the period beginning January 20, 2004, 
consists of the findings on the VA examination of that date.  
The examination report shows that the veteran continued to 
offer subjective complaints of left and right knee pain, and 
reported flare-ups which occurred two to three times per 
week.  Clinical findings at that time showed essentially 
normal right and left knees.  The range of motion was very 
slightly limited.  No instability of the knees was shown.  
The relevant medical evidence on file shows that the 
veteran's bilateral knee disability remains largely 
asymptomatic, with subjective complaints of pain and 
stiffness.  However, since there is evidence of pain and 
flare-ups that result in additional loss of motion, the 
criteria for a 10 percent rating have been shown under Code 
5260.  However, there is no objective evidence to show that 
his bilateral knee disorder is productive of subluxation or 
more than slight instability which warrant a higher 
evaluation under Diagnostic Code 5257.  Hence, since January 
20, 2004, an evaluation in excess of 10 percent each for the 
veteran's left and right knee disabilities is not warranted 
under any of these diagnostic codes.  

As just discussed, the evidence does not show that the 
veteran was entitled to ratings higher than those established 
by the RO during any period since the effective dates of 
service connection.

As the preponderance of the evidence is against the claims, 
the doctrine of reasonable doubt is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


B.  Low Back Disability

The Board notes that the rating schedule for spinal 
disabilities was recently revised.  38 C.F.R. § 4.71, 
Diagnostic Code § 5243 (2003).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., at 272 (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 
(Fed. Cir. 2002).

In determining whether a particular statute or regulation may 
be applied to a pending case, VA must first determine whether 
the statute or regulation itself addresses that issue.  If it 
does not, VA must determine whether applying the statute or 
regulation to the pending case would have a genuinely 
retroactive effect, taking into account such factors as 
whether the provision is substantive or procedural, whether 
it would impose new duties with respect to transactions 
already completed or would only affect prospective relief, 
whether it would attach new legal consequences to events 
completed before its enactment or extinguish rights that 
previously accrued, and whether application of the new 
provision would be consistent with notions of fair notice and 
reasonable reliance.  In making this determination, VA should 
consider the potential effects on the Government as well as 
on claimants and should consider the procedural posture of 
the pending claim to the extent it bears upon the factors 
discussed above.  VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 
25,179 (2004).

A liberalizing law or regulation generally has no prohibited 
retroactive effect, while a law or regulation that places new 
restrictions on eligibility for a benefit has a prohibited 
retroactive effect.  Id.

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see 
38 U.S.C.A. § 5110(g) (West 2002).  Accordingly, the Board 
has the duty to adjudicate the appellant's claims under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003). 

Under the old criteria, 38 C.F.R. § 4.71a, Diagnostic Code 
5292, regarding the limitation of motion of the lumbar spine, 
allowed a 40 percent rating for severe limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
10 percent rating for a slight limitation of motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 40 percent 
rating was warranted for a severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent rating was warranted for a lumbosacral strain with 
characteristic pain on motion.  A 0 percent rating was 
warranted for slight subjective symptoms.  

In evaluating disability under the old rating criteria, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 pertaining to 
functional factors, were for application, while the new 
criteria are meant to encompass functional factors.  68 Fed. 
Reg. 51,455.

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire 
spine warrants a 100 percent disability 
rating;

For unfavorable ankylosis of the entire 
thoracolumbar spine a 50 percent 
disability rating is assigned; for 
unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent 
disability rating is assigned.  

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine, a 
30 percent disability rating is assigned; 
for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a 20 percent 
disability rating is warranted; and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height, a 10 percent 
disability rating is assigned.  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003).  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note Two.  

The current 10 percent rating for the veteran's low back 
disability has been established under the criteria found in 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), for 
lumbosacral strain.  

Applying the old criteria, under Diagnostic Code 5295, the 
medical evidence contains no findings of muscle spasm on the 
extremes of forward bending, although, the most recent 
examination shows some loss of lateral spine motion.  The 
examiner conducting the most recent examination specifically 
found only pain on the extreme of forward bending.

One of the elements of a 40 percent evaluation under the old 
criteria was abnormal mobility on forced motion.  On the most 
recent examination the veteran was noted to minimal listing 
to the left on forward flexion.  However, the 40 percent 
evaluation would also require that he have some of the 
additional enumerated elements consisting of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward motion, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces.  Of these additional factors, 
the veteran had only limitation of lateral bending but 
without the required arthritic changes or disc space 
narrowing.

Range of motion testing has generally shown 70 degrees of 
forward flexion, (allowing for DeLuca factors) and at least 
two-thirds of normal extension, lateral bending, and rotation 
(again allowing for DeLuca factors).  Such findings suggest 
no more than slight limitation of lumbar spine motion.  Thus 
a higher rating under the old criteria for limitation of 
lumbar spine motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 would not be warranted.  

Under the regulations applicable to the period since 
September 26, 2003, the veteran is not entitled to a 
disability rating in excess of 10 percent.  The veteran's 
forward flexion  is more than 60 degrees; the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, and the thoracolumbar spine is not ankylosed (fixed 
in one position).  Moreover, are no clinical findings 
reflecting that such is the result of severe muscle spasm or 
guarding.  

In addition, the Board finds that the assignment of a staged 
rating is not warranted because the veteran's disability has 
not met the criteria for an evaluation in excess of 10 
percent at any time since the effective date of service 
connection.  

In view of the foregoing discussion, the veteran's appeal for 
an initial disability rating in excess of 10 percent for 
service-connected low back strain must be denied.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321(b) (2003), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In such cases the claim will be 
referred to director of VA's Compensation and Pension 
Service, or to the Under Secretary for Benefits.  In its 
statement of the case the RO considered whether referral for 
consideration of an extraschedular rating was warranted.

The veteran's disabilities have not required any periods of 
hospitalization since the effective date of service 
connection.  The veteran reported on the most recent VA 
examination that he had lost 20 days of work due to the 
effects of his knee and back disabilities.  However, as noted 
above, the schedular criteria are meant to compensate for 
considerable loss of working time.  The veteran has reported 
no other impacts of the disabilities on his employment.  
Accordingly, the Board finds that referral for consideration 
of extraschedular ratings is not warranted.



ORDER

Entitlement to a compensable evaluation for right knee strain 
for the period from November 4, 2000 to January 20, 2004 and 
for a rating in excess of 10 percent since January 20, 2004 
is denied.   

Entitlement to a compensable evaluation for left knee strain 
for the period from November 4, 2000 to January 20, 2004 and 
for a rating in excess of 10 percent since January 20, 2004 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



